PER CURIAM.
In this Petition for Writ of Mandamus, the petitioner would have us order the trial judge to act on a motion under Florida Rule of Civil Procedure 1.540 which, petitioner alleges, he has filed in the trial court. A copy of the docket sheet in this case certified by the clerk of the trial court reveals no motion under Rule 1.540. Accordingly, we deny the Petition for Writ of Mandamus without prejudice to the petitioner filing, if he otherwise can, a timely and authorized motion under Rule 1.540.
PETITION DENIED without prejudice.
COWART, HARRIS and GRIFFIN, JJ., concur.